DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Harmala et al. (US 5,320,386 A) and in further view of Ho (US 6,793,590 B1).
With respect to claim 7, Harmala et al. discloses a ski pole 12 comprising a middle titanium part 30 around a length of the pole shaft 32, an upper part or grip made of rubber, not titanium, and a lower part able to contact with snow, as shown in figures 1-3.  Harmala et al. does not disclose the titanium layer as being a lattice or grid.  Ho does disclose a shaft 11 with titanium lattice 50, as shown in figure 3.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the titanium grid of Ho into the titanium layer of Harmala et al. in order increase the flex of the titanium layer and the pole.
With respect to claim 8, the titanium layer of Harmala et al. appears to extend the majority of the shaft and Ho appears to be about a fifth, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to lengthen or shorten the titanium layer of Harmala et al. and Ho to a desired length for optimal flexibility and stiffness.
With respect to claims 9-12, the ski pole of Harmala et al. has a handle and tip that are made of another material, further, convention ski poles are “press fit” and glued for attaching the pole to the handle and tip, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to glue the handle and tip of Harmala et al. on to the titanium grid pole of Harmala et al. and Ho, as is conventional in the art of ski poles.
	With respect to claim 13 and 14, the method of manufacture has been given little patentable weight unless it produces an unexpected result and the ski pole of Harmala et al. as modified by Ho is capable of being formed by casting or 3D printing.
	With respect to claim 15, Harmala et al. discloses the use of aluminum being conventional, as recited in col. 1, lines 10-21.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manufacture an upper part or any structure of the ski pole of Harmala et al. with an aluminum material in order to provide a common lightweight material known in the art for making poles.

	
Response to Arguments
Applicant's arguments filed 4/21/21 have been fully considered but they are not persuasive. With respect to the applicant’s arguments concerning claim 7, specifically the added limitation of “the upper part is formed of another material”, the upper part of the ski pole of Harmala et al. is a rubber grip, which reads on the claim.  
In response to applicant's argument that Ho is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the art of sports poles, including ski poles, golf clubs, pole vault poles, etc., all make use of similar materials in order to allow for flex without breaking, and for this reason Ho is considered analogous art.
With respect to the applicant’s arguments concerning the combination of Harmala et al. and Ho, specifically the titanium layer of Ho, the Ho reference was applied as an example of the titanium mesh being known in the art of sports poles, and the examiner takes the position that Hamala et al. would be able to manufacture the titanium layer of the ski pole with the mesh technology as taught by Ho.  The specifics of the golf club of Ho are not brought into the combination.
The use of titanium, aluminum, and carbon fiber, are all considered to be known materials in the art of sport poles, and without an unexpected result to their use or location, the claimed invention appears to be an obvious application of the titanium mesh material to a ski pole.  For these reasons the rejection stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618